DISSENTING OPINION BY
JUDGE BIGGS.
The allegations in the original complaint bring the case clearly within the provisions of section 6392 of the statute. It is averred therein that the defendants were tenants of the plaintiff; that the property was rented to the defendants by the month at the rate of $20 per month; that, on the thirteenth day of January, 1898, one month’s rent was due; that the same had been demanded of defendants, and that they had failed to pay. Judgment for the possession and rent was asked. To maintain an action under this section we have held that the relation of landlord and tenant must exist. Duke v. Compton, 49 Mo. App. 304. The words of the statute make this conclusion unavoidable. Wé also decided in the Duke case that an action under section 6392 was essentially different from one under section 6397; that the two sections require different averments and different proofs, and that a party could not sue under one and recover under the other. In the case at bar the plaintiff failed to prove the alleged tenancy. Her evidence *122tended to prove a cause of action under section 6397, that is that her immediate grantor leased the premises to the defendants at a stipulated rent; that after her purchase and prior to the Institution of the suit she exhibited her deed to the defendants, and demanded of them the payment of the past due rent, and that they refused to pay it. Under this proof the circuit court allowed the plaintiff to amend her complaint by inserting that she had purchased the land from the lessor of the defendants; that prior to the institution of the suit she had exhibited her deed to them and demanded the payment of the rent then due, and that they had refused to pay it. This amendment changed the cause of action, which is not permissible. As it is clear that under the evidence the plaintiff can not recover under section 6392, and as it is equally clear that she can not amend her cause of action so as to bring it within the provisions of section 6397, I am of the opinion that the cause should be dismissed.